Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Daseke, Inc., a Delaware corporation (the “Company”), and Bharat Mahajan
(“Employee”) effective as of the date Employee first becomes eligible to work in
the United States as an employee of the Company (the “Effective Date”).

 

1.   Employment.  During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Chief Financial
Officer of the Company and in such other position or positions as may be
assigned from time to time by the President of the Company.

2.   Duties and Responsibilities of Employee.

(a)        During the Employment Period, Employee shall devote Employee’s full
business time, attention and best efforts to the businesses of the Company and
its direct and indirect subsidiaries (collectively, the “Company Group”) as may
be requested by the President of the Company from time to time.  Employee’s
duties shall include those normally incidental to the position(s) identified in
Section 1, as well as such additional duties as may be assigned to Employee by
the President of the Company from time to time, which duties may include
providing services to other members of the Company Group in addition to the
Company.  Employee will be expected to relocate to the Dallas-Ft. Worth
metropolitan area but, until August 15, 2019, Employee will be permitted to
commute from his residence in Calgary, Canada, with the understanding that he
will regularly work from the Company’s Addison, Texas office.

(b)        Employee may, without violating this Agreement: (i) as a passive
investment, own publicly traded securities in such form or manner as shall not
require any services by Employee in the operation of the entities in which such
securities are owned; (ii) engage in charitable and civic activities, including
participation in professional groups and associations; (iii) serve on other
company boards with the prior approval of the board of directors of the Company
(the “Board”); or (iv) with the prior written consent of the Board, engage in
other personal and passive investment activities, in each case, so long as such
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to the Company Group or competitive
with the business of the Company Group. The Company acknowledges that Employee
is currently a member of the Board of the Ombudsman for Banking and Investment
Services, and the Company agrees that Employee may continue in such role while
employed hereunder, provided that Employee’s service in such role does not
materially interfere with his duties hereunder or create a conflict of interest
with the Company.

(c)        Employee hereby represents and warrants that Employee is not the
subject of, or a party to, any employment agreement, non-competition covenant,
nondisclosure agreement, or any other agreement, obligation, restriction or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder.







--------------------------------------------------------------------------------

 



(d)        Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and non-disclosure and (ii) such fiduciary
duties that an officer of the Company has under applicable law), and the
obligations described in this Agreement are in addition to, and not in lieu of,
the obligations Employee owes each member of the Company Group under statutory
or common law.

3.   Compensation.

(a)        Base Salary.  During the Employment Period, the Company shall pay to
Employee an annualized base salary of $400,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for other senior executives as may exist from time to time,
but no less frequently than monthly. The Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the Company’s policies and practices, but no less frequently than once
annually, and may be increased but not decreased (unless agreed to in writing by
Employee). To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases agreed to in writing by Employee) to the Base
Salary enumerated above.

(b)        Annual Bonus.  Employee shall be eligible for discretionary bonus
compensation for each complete calendar year that Employee is employed by the
Company hereunder (the “Annual Bonus”) (including, for the calendar year in
which the Effective Date occurs, a pro rata Annual Bonus).  Each Annual Bonus
shall have a target value that is not less than $225,000. The performance
targets that must be achieved in order to be eligible for certain bonus levels
shall be established by the Compensation Committee annually, in its sole
discretion.  Each Annual Bonus, if any, shall be paid as soon as
administratively feasible after the Compensation Committee certifies whether the
applicable performance targets for the applicable calendar year to which such
Annual Bonus relates (the “Bonus Year”) have been achieved, but in no event
later than March 15 following the end of such Bonus Year.  Notwithstanding
anything in this Section 3(b) to the contrary, and except as provided in Section
3(j)(ii), no Annual Bonus, if any, nor any portion thereof, shall be payable for
any Bonus Year unless Employee remains continuously employed by the Company from
the Effective Date through the date on which such Annual Bonus is paid.

(c)        Incentive Compensation.

(i)         On or as soon as reasonably practicable after the Effective Date,
the Company shall cause Employee to be granted a stock option (the “Initial
Option”) under and subject to the terms of the Company’s 2017 Omnibus Incentive
Plan (the “Omnibus Plan”).  The Initial Option shall: (A) cover 70,000 shares of
the common stock of the Company at an exercise price per share equal to the Fair
Market Value (as such term is defined in the Omnibus Plan) of a share of such
stock as of the date of grant of the Initial Option; (B) vest and become
exercisable with respect to 20% of the shares covered by the Initial Option,
subject to Employee’s continuous employment with the Company from such date of
grant through each vesting date, on each of the first five annual anniversaries
of such date of grant; and (C) subject to the provisions of Sections 6(d) and
6(g), otherwise





2

--------------------------------------------------------------------------------

 



be subject to the terms and conditions of the Company’s standard form of
Non-Qualified Stock Option Award Agreement applicable to Canadian employees.

(ii)       During the Employment Period, Employee shall be eligible to
participate in all of the Company’s short-term and long-term incentive
compensation plans, programs or arrangements made available to other senior
executives, including the receipt of awards under any equity incentive plan,
programs or arrangements of the Company made available to other senior
executives, in each case, in amounts determined by the Compensation Committee in
its sole discretion and subject to the terms and conditions of such plans,
programs or arrangements as in effect from time to time. Nothing herein shall be
construed to give Employee any rights to any amount or type of grant or award
except as provided in a written award agreement with Employee and approved by
the Compensation Committee.

(d)        Business Expenses.  Subject to Section 24, the Company shall
reimburse Employee for Employee’s reasonable out-of-pocket business-related
expenses actually incurred in the performance of Employee’s duties under this
Agreement so long as Employee timely submits all documentation for such
reimbursement, as required by Company policy in effect from time to time.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of such documentation (but in any event not later
than the close of Employee’s taxable year following the taxable year in which
the expense is incurred by Employee).  In no event shall any reimbursement be
made to Employee for such expenses incurred after the date of Employee’s
termination of employment with the Company.

(e)        Benefits.  During the Employment Period, Employee shall be eligible
to participate in the same benefit plans and programs in which other similarly
situated senior executives are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time.  In
addition, during the Employment Period, Employee shall be entitled to five weeks
of paid vacation in accordance with the policies set forth in the employee
handbook of the Company or in any approved Company policy.  The Company shall
not, however, by reason of this Section 3(e), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other similarly
situated senior executives generally.

(f)        Relocation Expenses

(i)         Subject to Section 24, the Company shall reimburse Employee for
Employee’s reasonable out-of-pocket: (A) expenses associated with Employee’s
travel between Employee’s residence in Canada and the Company’s offices in
Addison, Texas during the period between the Effective Date and the earlier of
the date on which Employee establishes a residence in the Dallas-Ft. Worth
metropolitan area or July 31, 2019 (the “Commuting Period”); (B) lodging
expenses incurred while working in the Company’s offices in Addison, Texas
during the Commuting Period; and (C) expenses of up to $100,000 incurred by
Employee in connection with Employee’s relocation to the Dallas-Ft. Worth
metropolitan area, including up to two house-hunting trips by Employee and his
immediate family, in each case, so long as Employee submits all documentation
for such reimbursement within thirty (30) days following the date the applicable
expense is incurred





3

--------------------------------------------------------------------------------

 



by Employee, as required by Company policy in effect from time to time.  To the
extent that the expense reimbursements described in clause (C) of the preceding
sentence are included in Employee’s gross income for United States federal
income tax purposes, the Company shall pay Employee an amount (as determined by
a tax accounting professional firm selected by the Company, and such amount
being the “Additional Tax Amount”) such that, after the payment by Employee of
all United States federal income taxes on the Additional Tax Amount, Employee
retains a portion of the Additional Tax Amount equal to the United States
federal income taxes Employee incurred that are attributable to the expense
reimbursements described in clause (C) of the preceding sentence.   Any such
reimbursement of expenses described in the first sentence of this subparagraph
or payment of the Additional Tax Amount shall be made by the Company upon or as
soon as practicable following receipt of supporting documentation (but in any
event not later than March 15 following the calendar year in which the related
expense is incurred by Employee); provided, however, that in no event shall any
reimbursement be made to Employee for any expenses incurred after the date of
Employee’s termination of employment with the Company.

(ii)       In the event that Employee has not sold his Calgary Canada residence
by July 31, 2019, the Company will reimburse Employee for lodging expenses for
Employee and Employee’s family for the period between August 1, 2019 and the
earlier of the date on which Employee establishes a residence in the Dallas-Ft.
worth metropolitan area, the date upon which Employee sells his Calgary Canada
residence, or July 31, 2020.  Employee will list his current residence in
Calgary Canada for sale on or as soon as reasonably practicable but no later
than two months after July 31, 2019.

(g)        Tax Preparation Expenses. The Company will cause, at its expense, a
tax accounting professional firm selected by the Company to prepare the Canadian
and United States personal income tax returns for Employee and his spouse for
the calendar year in which the Effective Date occurs and the following calendar
year.

(h)        Immigration Assistance. The Company shall retain legal counsel to
assist Employee, in applying for a work visa, and Employee and his family, in
applying for permanent resident status in the United States.  Employee
acknowledges that the Company does not guarantee the success of these
applications and that Employee’s employment with the Company is conditioned on
Employee being eligible to work in the United States.

(i)         Supplemental Payment.  If the Effective Date occurs on or before
December 31, 2018, and if Employee remains continuously employed by Aveda
Transportation and Energy Services Inc., (“Aveda”) for the period beginning on
June 18, 2018, and ending on the day immediately preceding the Effective Date
(the “Pre-Effective Date Period”), then the Company will pay Employee the
Supplemental Payment (as defined below, and less applicable tax withholding)
within 30 days following the Effective Date.  For purposes of the preceding
sentence, the term “Supplemental Payment” means the difference, if any (but not
below $0), between (i) the aggregate Base Salary that would have been paid by
the Company to Employee solely with respect to the Pre-Effective Date Period
pursuant to Section 3(a) if the Pre-Effective Date Period was part of the
Employment Period minus (ii) the United States dollar equivalent of the actual
base salary paid to Employee by Aveda in Canadian dollars solely with respect to
the Pre-Effective





4

--------------------------------------------------------------------------------

 



Date Period (with such equivalent amount to be determined based on the
applicable foreign currency exchange rate published by the Wall Street Journal
for the Effective Date (or the next preceding date for which such exchange rate
was so published if such exchange rate is not published for the Effective
Date)).

(j)         The Company’s Retention Election.  No later than six months
following the Effective Date, the Company shall make an election, in writing, to
be effective six months following the Effective Date (the “Election Date”),
either to: (i) continue Employee’s employment with the Company under this
Agreement, in which case, the Company shall have no right to terminate
Employee’s employment Without Cause prior to the third anniversary of the
Effective Date; or (ii) terminate Employee’s employment under this Agreement and
transfer Employee to employment with the Company or a Company affiliate in
Calgary, Canada in a position with substantially similar responsibilities, terms
and conditions of employment to his most recent position with Aveda, including,
except as noted below, the salary, benefits, and bonuses identical to those
contained in Employee’s most recent Aveda Employment Agreement (the “Aveda
Employment Agreement”); nothwithstanding the foregoing, the terms and conditions
of employment for such position shall include provisions for automatically
renewing the term of employment and for a severance payment comparable in
substance and effect to those set forth in Section 4 and Section 6(b),
respectively, of this Agreement.  Following the Company’s election under
Subsection 3(j)(ii), unless Employee is terminated from this position with the
Company or a Company affiliate “for cause” as defined under the Aveda Employment
Agreement, subject to Section ‎6(g) of this Agreement, the Company shall pay
Employee the target Annual Bonus of $225,000 in one lump sum, less applicable
deductions, within ten (10) days of the first anniversary of the Effective
Date.  Any election by the Company pursuant to Subsection 3(j)(ii), and any
action by the Company consistent with such election, shall not constitute Good
Reason under this Agreement.  For purposes of applying the Release requirement
under Section 6(g) to this Subsection 3(j)(ii), the “Release Expiration Date”
shall be the date that is 21 days following the date upon which the Company
delivers the Release to Employee.

4.   Term of Employment.  The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the fifth anniversary of the Effective Date (the “Initial Term”).  On the fifth
anniversary of the Effective Date and on each subsequent five-year anniversary
thereafter, the term of Employee’s employment under this Agreement shall
automatically renew and extend for a period of five years (each such five-year
period being a “Renewal Term”) unless written notice of non-renewal is delivered
by either party to the other not less than sixty (60) days prior to the
expiration of the then-existing Initial Term or Renewal Term, as
applicable.  Notwithstanding any other provision of this Agreement, Employee’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 5.  The period from the Effective Date through the
expiration of this Agreement or, if sooner, the termination of Employee’s
employment pursuant to this Agreement, regardless of the time or reason for such
termination, shall be referred to herein as the “Employment Period.”





5

--------------------------------------------------------------------------------

 



5.   Termination of Employment.

(a)        Company’s Right to Terminate Employee’s Employment for Cause.  The
Company shall have the right to terminate Employee’s employment hereunder at any
time for “Cause.”  For purposes of this Agreement, “Cause” shall mean:

(i)        Employee’s commission of fraud, breach of fiduciary duty, theft, or
embezzlement against the Company, its subsidiaries, affiliates or customers;

(ii)       Employee’s willful refusal without proper legal cause to faithfully
and diligently perform Employee’s duties;

(iii)      Employee’s breach of Sections 8,  9 or 10 of this Agreement or
material breach of any other written agreement between Employee and one or more
members of the Company Group;

(iv)      Employee’s conviction of, or plea of guilty or nolo contendere, to any
crime involving moral turpitude or a felony (or state law equivalent);

(v)       Employee’s willful misconduct or gross negligence in the performance
of duties to the Company that has or could reasonably be expected to have a
material adverse effect on the Company;

(vi)      Employee’s material breach and violation of the Company’s written
policies pertaining to workplace conduct (including sexual harassment),
discrimination or insider trading; or

(vii)     Employee’s failure to establish a residence in the Dallas-Ft. Worth
metropolitan area prior to August 15, 2019.

Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii),  (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i),  (iv) and (vii)
are not permitted to be cured by Employee under any circumstances.

(b)        Company’s Right to Terminate Without Cause.  Subject to Section 3(j),
the Company shall have the right to terminate Employee’s employment for
convenience at any time and for any reason, or no reason at all, upon written
notice to Employee (with such termination being referred to herein as a
termination “Without Cause”). For purposes of this Agreement, “Without Cause”
shall also include termination of Employee’s employment occasioned by Employee
becoming ineligible to work in the United States unless such failure is as a
result of the conduct of Employee in which case the termination of Employee’s
employment because of his ineligibility to work in the United States shall
constitute a termination for Cause.

(c)        Employee’s Right to Terminate for Good Reason.  Employee shall have
the right to terminate Employee’s employment with the Company at any time for
“Good Reason.”  For purposes of this Agreement, subject to Section 3(j),  “Good
Reason” shall mean:





6

--------------------------------------------------------------------------------

 



(i)        any material breach by the Company of any provision of this Agreement
(where a material diminution in Employee’s position, title, responsibilities or
duties or the assignment of Employee to a position, responsibilities or duties
of a materially lesser status or degree of responsibility than his position,
responsibilities or duties immediately following the Effective Date shall not
constitute a material breach.

(ii)       non-renewal by the Company of the Initial Term pursuant to Section 4;
or

(iii)      the required relocation or transfer of Employee’s regular work
location to a location more than 50 miles from the Dallas-Fort Worth
metropolitan area.

Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent;
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days of the initial existence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
following the expiration of the thirty (30) day cure period, but in any event
within sixty-five (65) days following the Board’s receipt of such notice.

(d)        Death or Disability.  Upon the death or Disability of Employee,
Employee’s employment with Company shall terminate.  For purposes of this
Agreement, a “Disability” shall exist if Employee is entitled to receive
long-term disability benefits under the Company’s disability plan or, if there
is no such plan, Employee’s inability to perform the essential functions of
Employee’s position (after accounting for reasonable accommodation, if
applicable), due to an illness or physical or mental impairment or other
incapacity that continues, or can reasonably be expected to continue, for a
period in excess of one hundred-twenty (120) days, whether or not
consecutive.  The determination of whether Employee has incurred a Disability
shall be made in good faith by the Board.

(e)        Employee’s Right to Terminate for Convenience.  In addition to
Employee’s right to terminate Employee’s employment for Good Reason, Employee
shall have the right to terminate Employee’s employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
sixty (60) days’ advance written notice to the Company; provided, however, that
if Employee has provided notice to the Company of Employee’s  termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to Section
5(b)).





7

--------------------------------------------------------------------------------

 



6.   Obligations of the Company upon Termination of Employment.

(a)        For Cause; Non-Renewal after Initial Term; Other than for Good
Reason. If Employee’s employment is terminated during the Employment Period (i)
by the Company for Cause pursuant to Section 5(a); (ii) by notice of non-renewal
of the Agreement following the completion of the Initial Term; or (iii) by
Employee other than for Good Reason pursuant to Section 5(e) (including, for the
avoidance of doubt, as a result of a non-renewal by Employee of the
then-existing Initial Term or Renewal Term pursuant to Section 4), then Employee
shall be entitled to all Base Salary earned by Employee through the date that
Employee’s employment terminates (the “Termination Date”) and, subject to the
terms and conditions of any benefit plans in which he may participate at the
time of such termination, any post-employment benefits available pursuant to the
terms of those plans; however, Employee shall not be entitled to any additional
amounts or benefits as the result of such termination of employment.

(b)        Without Cause; Good Reason. Subject to Section 6(g) below, Employee
shall be entitled to certain severance consideration described below, payable at
the times and in the form set forth in Section 6(f) below, if Employee’s
employment is terminated during the Employment Period (x) by the Company Without
Cause pursuant to Section 5(b), or (y) by Employee for Good Reason pursuant to
Section 5(c), in which case the Company shall provide Employee with a severance
payment in an amount equal to the sum of (A) two times Employee’s Base Salary as
in effect immediately prior to the Termination Date and (B) two  times the
Annual Bonus, if any, paid to Employee for the Bonus Year immediately preceding
the Bonus Year in which such termination occurs (the “Severance Payment”).  In
addition, subject to the same conditions as apply with respect to Employee’s
receipt of the Severance Payment as described in the preceding sentence and
Section 6(g) below, if Employee’s termination of employment occurs before
Employee has obtained permanent resident status with the United States, then the
Company shall pay Employee at the time set forth in Section 6(f) below an amount
equal to the taxable gain, if any, incurred by Employee in connection with the
sale of his residence, if any, in the Dallas-Ft. Worth metropolitan area
multiplied by the highest marginal United States individual federal income tax
rate in effect as of the date of such sale provided that such sale occurs no
later than November 30 of the calendar year following the calendar year in which
the Termination Date occurs (the “Supplemental Severance Payment”); provided,
however, that in no event shall the Supplemental Severance Payment exceed
$75,000.

(c)        Death or Disability. If Employee’s employment is terminated during
the Employment Period due to Employee’s death or Disability pursuant to Section
5(d), then Employee shall be entitled to (i) all Base Salary earned by Employee
through the Termination Date, (ii) subject to the terms and conditions of any
benefit plans in which he may participate at the time of such termination, any
post-employment benefits available pursuant to the terms of those plans and
(iii) Employee’s target Annual Bonus for the year in which such event occurred
prorated for the period of days beginning on January 1 and ending on the date of
death or Disability, as applicable, and payable within 60 days following the
date of Employee’s death or termination due to Disability, as applicable;
however, Employee shall not be entitled to any additional amounts or benefits as
the result of such termination of employment.

(d)        Acceleration of Unvested Equity Awards. Subject to Section 6(g)
below, if Employee’s employment is terminated during the Employment Period (i)
by the Company Without Cause pursuant to Section 5(b), (ii) by Employee for Good
Reason pursuant to Section 5(c) or (iii) due to Employee’s death or Disability
pursuant to Section 5(d), outstanding unvested time-based





8

--------------------------------------------------------------------------------

 



equity awards under any equity incentive plan, program or arrangement of the
Company, in each case, granted to Employee prior to the Termination Date (the
“Outstanding Equity Awards”) shall immediately become vested as of the
Termination Date with respect to such Outstanding Equity Awards that would have
become vested in the calendar year of the Employee’s termination, death or
Disability had the Employment Period continued through the end of such calendar
year (with any outstanding stock options remaining exercisable, without regard
to such termination of employment, until the latest expiration date provided
therein); provided, however, that, unless otherwise provided in the applicable
award agreement, with respect to any unvested equity awards subject to
performance-based vesting conditions, including awards intended to qualify for
the performance-based compensation exemption from Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), the service condition, if any,
under such awards shall be deemed satisfied on a pro-rated basis (determined
based on a fraction, the numerator of which is the number of days in the
applicable performance period during which Employee would have been employed had
the Employment Period continued through the end of the calendar year in which
Employee’s termination, death or Disability occurs, and the denominator of which
is the number of days in the applicable performance period), but the vesting of
such awards shall remain subject to the performance conditions set forth in the
applicable award.  Any unvested equity awards other than the Outstanding Equity
Awards will be forfeited or otherwise governed by the terms of the agreements
governing such equity awards.

(e)        COBRA. Subject to Section 6(g) below, if Employee’s employment is
terminated during the Employment Period (i) by the Company Without Cause
pursuant to Section 5(b), (ii) by Employee for Good Reason pursuant to Section
5(c) or (iii) due to Employee’s death or Disability pursuant to Section 5(d),
then if Employee timely and properly elects continuation coverage under the
Company’s group health plans pursuant to the Consolidated Omnibus Reconciliation
Act of 1985, as amended (“COBRA”), the Company shall reimburse Employee for the
difference between the monthly amount Employee pays to effect and continue such
coverage for Employee and , if Employee’s spouse and eligible dependents are on
Company’s healthcare plan, Employee’s spouse and eligible dependents, if any
(the “Monthly Premium Payment”), and the monthly employee contribution amount
that active similarly situated employees of the Company pay for the same or
similar coverage under such group health plans (such difference, the “Monthly
Reimbursement Amount”).  Each such reimbursement payment shall be paid to
Employee on the Company’s first regularly scheduled pay date in the month
immediately following the month in which Employee timely remits the Monthly
Premium Payment. Employee shall be eligible to receive such reimbursement
payments until the earlier of: (x) the date Employee is no longer eligible to
receive COBRA continuation coverage, (y) the date on which Employee becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
Employee) and (z) the first anniversary of the Termination Date; provided,
however, that Employee acknowledges and agrees that (1) the election of COBRA
continuation coverage and the payment of any premiums due with respect to such
COBRA continuation coverage shall remain Employee’s sole responsibility, and the
Company shall assume no obligation for payment of any such premiums relating to
such COBRA continuation coverage, (2) in no event shall the Company be required
to pay a Monthly Reimbursement Amount if such payment could reasonably be
expected to subject the Company to sanctions imposed pursuant to Section 2716 of
the Patient Protection and Affordable Care Act of 2010 and the related
regulations and guidance promulgated thereunder (collectively, the “PPACA”) and
(3) if payment of a Monthly Reimbursement Amount cannot be provided to





9

--------------------------------------------------------------------------------

 



Employee without subjecting the Company to sanctions imposed pursuant to Section
2716 of the PPACA or otherwise causing the Company to incur a penalty, tax or
other adverse impact on the Company, then the Company and Employee shall
negotiate in good faith to determine an alternative manner in which the Company
may provide a substantially equivalent benefit to Employee without such adverse
impact on the Company.

(f)        Payment Timing. Payment of the Severance Payment shall be divided
into substantially equal installments and paid in accordance with the Company’s
normal payroll procedures over a 24-month period following the Termination Date;
provided, however,  that (i) the first installment of the Severance Payment
shall be paid on the Company’s first regularly scheduled pay date that is on or
after the date that is sixty (60) days after the Termination Date (but in any
event no later than March 15th of the year following the year in which the
Termination Date occurs), and on such pay date the Company shall pay to
Employee, without interest, a number of such installments equal to the number of
such installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is sixty (60) days after the Termination Date
had the installments been paid on a monthly basis commencing on the Company’s
first regularly scheduled pay date coincident with or next following the
Termination Date, and each of the remaining installments shall be paid on a
monthly basis thereafter, (ii) to the extent, if any, that the aggregate amount
of the installments of the Severance Payment that would otherwise be paid
pursuant to the preceding provisions of this Section 6(f) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (iii) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 6(f) after December 31
of the calendar year following the calendar year in which the Termination Date
occurs shall be paid with the installment of the Severance Payment, if any, due
in December of the calendar year following the calendar year in which the
Termination Date occurs.  If Employee is eligible to receive the Supplemental
Severance Payment, then the Company shall pay Employee such amount on the
Company’s first regularly scheduled pay date that is on or after the date that
is sixty (60) days after the sale of Employee’s residence in the Dallas-Ft.
Worth metropolitan area; provided, however, that in no event shall such payment
be made before the first day, or after the last day, of the calendar year
following the calendar year in which the Termination Date occurs.

(g)        Conditions to Receipt of Severance Consideration. Notwithstanding the
foregoing, Employee’s eligibility and entitlement to the Severance Payment, the
Supplemental Severance Payment and any other payment or benefit referenced in
Section 6 above (collectively, the “Severance Consideration”) are dependent upon
Employee’s (i) continued compliance with Employee’s obligations under each of
Sections 8,  9 and 10 below and (ii) execution and delivery to the Company, on
or before the Release Expiration Date (as defined below), and non-revocation
within any time provided by the Company to do so, of a release of all claims in
a form acceptable to the Company (the “Release”), which Release shall release
each member of the Company Group





10

--------------------------------------------------------------------------------

 



and their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, attorneys, agents and benefit plans (and fiduciaries
of such plans) from any and all claims, including any and all causes of action
arising out of Employee’s employment with the Company and any other member of
the Company Group or the termination of such employment, but excluding all
claims to severance payments Employee may have under this Section 6. If the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee shall not be
entitled to any portion of the Severance Consideration. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.

7.   Disclosures.  Promptly (and in any event, within three business days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.  A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.

8.   Confidentiality.

(a)        Disclosure to and Property of the Company.  All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, acquired by or disclosed to Employee, individually or in conjunction
with others, during the term of his employment (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any member of the Company Group’s business, products or services
and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company or its
Affiliates.  Confidential Information does not, however, include any information
that is available to the public other than as a result of any unauthorized act
of Employee.

(b)        No Unauthorized Use or Disclosure.  Employee agrees that Employee
will preserve and protect the confidentiality of all Confidential Information
and work product of the Company and each member of the Company Group, and will
not, at any time during or after the termination of Employee’s employment with
the Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and will use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its Affiliates, or make any use thereof, in each case, except in the carrying
out of Employee’s responsibilities hereunder.  Notwithstanding the foregoing,
Employee shall have no





11

--------------------------------------------------------------------------------

 



obligation hereunder to keep confidential any Confidential Information if and to
the extent (i) such information becomes generally known to the public or within
the relevant trade or industry other than due to Employee’s violation of this
Section 8(b), or (ii) disclosure thereof is specifically required by law;
provided,  however, that in the event disclosure is required by applicable law
and Employee is making such disclosure, Employee shall provide the Company with
prompt notice of such requirement, and shall use commercially reasonable efforts
to give such notice prior to making any disclosure so that the Company may seek
an appropriate protective order, or (iii) Employee is making a good faith report
of possible violations of applicable law to any governmental agency or entity or
is making disclosures that are otherwise compelled by law or provided under the
whistleblower provisions of applicable law.

(c)        Remedies.  Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 8 by Employee, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Section
8 by terminating payments then owing to Employee under this Agreement and/or by
specific performance and injunctive relief as remedies for such breach or any
threatened breach.  Such remedies shall not be deemed the exclusive remedies for
a breach of this Section 8, but shall be in addition to all remedies available
at law or in equity to the Company, including the recovery of damages from
Employee and remedies available to the Company pursuant to other agreements with
Employee.

(d)        No Prohibition.  Nothing in this Section 8 shall be construed as
prohibiting Employee, following the expiration of the 24-month period
immediately following Employee’s termination of employment with the Company,
from being employed by any entity engaged in the Business (as defined below) or
engaging in any activity prohibited by Section 9;  provided, that during such
employment or engagement Employee complies with his obligations under this
Section 8.

(e)        Permitted Disclosures.  Nothing herein will prevent Employee from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  Further, an individual
(including Employee) shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.

9.   Non-Competition; Non-Solicitation.

(a)        The Company shall provide Employee access to Confidential Information
for use only during the Employment Period, and Employee acknowledges and agrees
that the Company Group shall be entrusting Employee, in Employee’s unique and
special capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration





12

--------------------------------------------------------------------------------

 



of the Company providing Employee with access to Confidential Information and as
an express incentive for the Company to enter into this Agreement and employ
Employee, Employee has voluntarily agreed to the covenants set forth in this
Section 9.  Employee further agrees and acknowledges that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects and not
oppressive, shall not cause Employee undue hardship, and are material and
substantial parts of this Agreement intended and necessary to prevent unfair
competition and to protect the Company Group’s Confidential Information,
goodwill and substantial and legitimate business interests.

(b)        Employee agrees that, during the Prohibited Period, Employee shall
not, without the prior written approval of the Board, directly or indirectly,
for Employee or on behalf of or in conjunction with any other person or entity
of any nature:

(i)         engage in or participate within the Market Area in competition with
any member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly owning, managing, operating,
joining, becoming an officer, director, employee or consultant of, or loaning
money to, or selling or leasing equipment or real estate to or otherwise being
affiliated with any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group;

(ii)       appropriate any Business Opportunity of, or relating to, the Company
Group located in the Market Area;

(iii)      solicit, canvass, approach, encourage, entice or induce any customer
or supplier of any member of the Company Group to cease or lessen such
customer’s or supplier’s business with the Company Group; or

(iv)       solicit, canvass, approach, encourage, entice or induce any employee
or contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.

(c)        Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach or threatened breach of the covenants set forth in
Section 8 and in this Section 9, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security.  The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.  In addition, Employee acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by
Employee, and the Company or its Affiliates shall be entitled to enforce the
provisions of this Section 9 by terminating payments then owing to Employee
under this Agreement.





13

--------------------------------------------------------------------------------

 



(d)        The covenants in this Section 9, and each provision and portion
hereof, are severable and separate, and the unenforceability of any specific
covenant (or portion thereof) shall not affect the provisions of any other
covenant (or portion thereof).  Moreover, in the event any arbitrator or court
of competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which such arbitrator
or court deems reasonable, and this Agreement shall thereby be reformed.

(e)        For purposes of this Section 9, the following terms shall have the
following meanings:

(i)         “Business” shall mean the business and operations that are the same
or similar to those performed by the Company in the flatbed and open deck
trucking business and any other member of the Company Group for which Employee
provides services or about which Employee obtains Confidential Information
during the Employment Period.

(ii)       “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(iii)      “Market Area” shall mean the continental United States, Canada, and
any other geographical area in which the company intends to conduct Business (to
the extent the Employee is aware of and involved in the development or the
expansion of such Business) as of the Termination Date.

(iv)       “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of 24
months following the date that Employee is no longer employed by any member of
the Company Group.

10. Ownership of Intellectual Property.  Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any member of the Company Group and in the scope of Employee’s
employment shall be deemed to be “works made





14

--------------------------------------------------------------------------------

 



for hire” within the meaning of the Copyright Act.  Employee shall perform,
during and after the period in which Employee is or has been employed by or
affiliated with the Company or any other member of the Company Group, all
reasonable acts deemed necessary by the Company to assist the Company Group, at
the Company’s expense, in obtaining and enforcing its rights throughout the
world in the Company Intellectual Property.  Such acts may include execution of
documents and assistance or cooperation (i) in the filing, prosecution,
registration, and memorialization of assignment of any applicable patents,
copyrights, mask work, or other applications, (ii) in the enforcement of any
applicable patents, copyrights, mask work, moral rights, trade secrets, or other
proprietary rights, and (iii) in other legal proceedings related to the Company
Intellectual Property.

11. Arbitration.

(a)        Subject to Section 11(b), any dispute, controversy or claim between
Employee and the Company arising out of or relating to this Agreement or
Employee’s employment with the Company shall be finally settled by arbitration
in Dallas, Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules.  The arbitration
award shall be final and binding on both parties.  Any arbitration conducted
under this Section 11 shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA.  The
Arbitrator shall expeditiously (and, if practicable, within ninety (90) days
after the selection of the Arbitrator) hear and decide all matters concerning
the dispute.  Except as expressly provided to the contrary in this Agreement,
the Arbitrator shall have the power to (i) gather such materials, information,
testimony and evidence as the Arbitrator deems relevant to the dispute before
him or her (and each party shall provide such materials, information, testimony
and evidence requested by the Arbitrator), and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be reasoned,
rendered in writing, be final and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction; provided,  however, that the parties agree that the
Arbitrator and any court enforcing the award of the Arbitrator shall not have
the right or authority to award punitive or exemplary damages to any disputing
party.  The party whom the Arbitrator determines is the prevailing party in such
arbitration shall receive, in addition to any other award pursuant to such
arbitration or associated judgment, reimbursement from the other party of all
reasonable legal fees and costs associated with such arbitration and associated
judgment.

(b)        Notwithstanding Section 11(a), either party may make a timely
application for, and obtain, judicial emergency or temporary injunctive relief
to enforce any of the provisions of Sections 8 through 10;  provided, however,
that the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under this Section
11.

(c)        By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.





15

--------------------------------------------------------------------------------

 



(d)        Nothing in this Section 11 shall prohibit a party to this Agreement
from (i) instituting litigation to enforce any arbitration award, or (ii)
joining the other party to this Agreement in a litigation initiated by a person
or entity that is not a party to this Agreement.

12. Defense of Claims.  During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.  The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred
(including, if applicable, lost wages), to comply with Employee’s obligations
under this Section 12, so long as Employee provides reasonable documentation of
such expenses and obtains the Company’s prior approval before incurring such
expenses.

13. Withholdings; Deductions.  The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

14. Indemnification. The Company agrees to indemnify Employee with respect to
any acts or omissions he may in good faith commit during the period during which
he is an officer, director and/or employee of the Company or any member of the
Company Group, and to provide Employee with coverage under any directors’ and
officers’ liability insurance policies, in each case on terms not less favorable
than those provided to its other directors and officers generally, as in effect
from time to time.

15. Title and Headings; Construction.  Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.  Unless the context requires otherwise,
all references herein to an agreement, instrument or other document shall be
deemed to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  The words “herein”,  “hereof”,  “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement, and not
to any particular provision hereof.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”,  “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.  Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.





16

--------------------------------------------------------------------------------

 



16. Applicable Law; Submission to Jurisdiction.  This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.  With respect to any claim or dispute related to
or arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Dallas County, Texas.

17. Entire Agreement and Amendment.  This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof.  This
Agreement may be amended only by a written instrument executed by both parties
hereto.

18. Waiver of Breach.  Any waiver of this Agreement must be executed by the
party to be bound by such waiver.  No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time.  The failure of either party hereto to take any action by
reason of any breach shall not deprive such party of the right to take action at
any time.

19. Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the equity, assets or businesses of the Company.

20. Notices.  Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
business day to the number set forth below, if applicable; provided,  however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by air express overnight courier service, or (d)
on the second business day following deposit with an internationally-recognized
overnight or second-day courier service with proof of receipt maintained, in
each case, to the following address, as applicable:

If to the Company, addressed to:

Daseke, Inc.

ATTN: President

15455 Dallas Parkway, Suite 550

Addison, TX  75001





17

--------------------------------------------------------------------------------

 



If to Employee, addressed to:

Bharat Mahajan
The most recent address on the Company’s records.

21. Counterparts.  This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22. Deemed Resignations.  Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board, if applicable;
and (c) from the board of directors or board of managers (or similar governing
body) of any member of the Company Group and from the board of directors or
board of managers (or similar governing body) of any corporation, limited
liability entity, unlimited liability entity or other entity in which any member
of the Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative.

23. Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s  “base amount” (as defined
in Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been
made.  Nothing in this Section 23 shall require the Company to be responsible
for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.





18

--------------------------------------------------------------------------------

 



24. Section 409A.

(a)        Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

(b)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

(c)        Notwithstanding any provision in this Agreement to the contrary, (i)
if any payment or benefit provided for herein would be subject to additional
taxes and interest under Section 409A if Employee’s receipt of such payment or
benefit is not delayed until the earlier of (A) the date of Employee’s death or
(B) the date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date, and (ii) to the extent any payment hereunder constitutes nonqualified
deferred compensation (within the meaning of Section 409A), then each such
payment which is conditioned upon Employee’s execution of a release and which is
to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid or provided in the later of
the two taxable years.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall any member of
the Company Group be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.

25. Clawback.  To the extent required by applicable law, any applicable
securities exchange listing standards or any clawback policy adopted by the
Company, the Annual Bonus and any incentive compensation granted pursuant to
Section 3(c) under this Agreement shall be subject to the provisions of any
applicable clawback policies or procedures, which clawback policies or
procedures may provide for forfeiture and/or recoupment of such amounts paid or
payable under this Agreement.





19

--------------------------------------------------------------------------------

 



26. Effect of Termination.  The provisions of Sections 5,  8-13 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

27. Third-Party Beneficiaries.  Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 7-10 and shall be entitled to enforce such
obligations as if a party hereto.

28. Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof)  shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

 



20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

Bharat Mahajan

 

 

 

DASEKE, INC.

 

 

 

 

 

By:

 

 

 

Name:

Don R. Daseke

 

 

Title:

President and CEO

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------